ARK.]                                                            1041

      VELDA ROSE MOTEL, INC. V. MRS. EVERETT EASON
5-4105                                  411 S. W. d 502
         Opinion deiivered February 20, 1967
1. APPEAL & ERROR—AMENDMENT OF PLEADINGS TO CONFORM TO
   PROOF—DISCRETION OF TRIAL COURT, ABUSE OF.—Under the facts
     and circumstances, there was no abuse of trial court's discretion
     in permitting plaintiff's pleadings to be amended to conform to
     the proof where no motion for continuance was made by de-
     fendant and no objecton made during trial to testimony re-
     lating to Parkinson's disease.
2.   APPEAL & ERROR—RULING ON EvIDENCE—REVIEW.—Appellant failed
     to demonstrate prejudicial error occurred where trial court al-
     legedly permitted only a portion of physician's testimony re-
     lating to Parkinson's disease to be read to the jury by the
     court reporter after appellant's counsel withdrew his request

    Appeal from Pulaski Circuit Court, Tom Gentry.
Judge ; affirmed.

        Fulk, Wood, Locett,, Parham & Mayes, for appel-
lant.

        Howell, Pri-ce & Worsham. for appellee.

     eARLETON HARRIS, Chief Justice. On July 30, 1963,
Mrs. Everett Eason, appellee herein, instituted suit
against Velda Rose Motel, Incorporated, appellant here-
in, for the sum of $75,000.00 damages, alleging that, as
a result of appellant's negli g ence and carelessness, she
had received a severesprain of the cervical spine, sprain
of the lumbar spine, and bruises and contusions over
and about her entire body. A_ gpnenal denial was filed
and the case proceeded to trial. At the conclusion of the
testimony, the Jury retired, and returned a verdict,
signed by nine members of the jury, in the amount of
$50,000.00. From the judgment so entered, appellant
brings this appeal. Pertinent background facts devel-
oped by the testimony are as follows:

    On the evening of June 10, 1965, appellee, wife of n
State Policeman, was attending the annual banquet of
1042          VELDA ItOSE MOTEL V. EASON              [241

the Arkansas Peace Officers' Association, which was be-
ing held at the Arelda Rose Motel in Hot Springs. Dur-
ing dinner, a large panel, seven feet tall and three feet
wide, fell and struck Mrs. Eason on the head. Accord-
ing to Mrs. Eason's testimony, the panel, after striking
her on the head, "bounced off " and came back down,
striking her shoulders. After the meal, she, together
with her husband, left the meeting, and went to their
home. After a sleepless night, Mrs. Eason consulted Dr.
John Hundley, a Little Rock orthopedic physician, and
X-rays were taken. A neck brace was prepared for ap-
pellee to wear, and she was sent to the hospital, where
she was placed in traction, and received medication. Af-
ter eleven days in the hospital, she returned home, still
with her neck in traction. The brace, at time of trial,
was being used at night, for one or two hours in the af-
ternoon, and anytime that she rode in an automobile
traveling -ove r fifty—mile s-
Norflex, a muscle relaxant, was prescribed, and appellee
used this for approximately two weeks (the drug was
also administered intravenously). On August 5 (this
date being six days after her suit was filed), she no-
ticed a breaking-out on the lower part of her stomach,
and upper part of the legs, "welts, big red welts and
streaks, some six, seven inches long, and approximately
one-quarter of an inch wide,* '" She testified that the
itching was very bad, and within an hour her entire body,
from her knees to her neck, was covered in welts. The
family physician was called, and he diagnosed it as a
drug reaction, and "gave me a shot to knock me out,
because I was almost to the point of hysteria. I was in
such an itching, burning condition, and he gave me three
different medicines, pills to take that he said would help
the condition. That was on Saturday night. Sunday I
continued and he told me to quit taking these Norflex
tablets because he felt sure that was what was causing
it. * * * On Monday I broke out some more in other
spots and by Monday the places that I had broken out
Saturday night had turned blood red and looked like
blood would start coming from the pores of the skin."
She then testified that the red places were hemorrhag-
ARK.]           VELDA R uSE MOTEL V. EASON                     1043
ing. Mrs. Eason described the home treatment that was
then taken, but it became necessary to again send her to
the hospital. There, she was treated by an allergist, the
"breaking out" having increased until it was on her
face, ears, eyes, and mouth. After five days and nights
in the hospital, she was dismissed by this specialist, and
within a few more days, the skin eruptions ceased. Af-
ter the drug reaction and hospitalization, Mrs. Eason
developed a tremor, and loss of sensation, in her right
hand, which grew progressively worse. This tremor was
evident during her testimony at the trial, and she testi-
fied that she was no longer able to perfm m piior

     During the medical testimony, appellee's doctor ex-
pressed the opinion that Mrs. Eason was suffering from
Parkinson's disease, and this bore a causal relation to
the trauma. It is this evidence that gives rise to appel-
lant's complaints, and its points for reversal are predi-
cated upon the court's actions pursuant to this testi-
mony.' Appellant contends that the verdict is in an
amount far in excess of the proven damage, and that
this verdict occurred because of two rulings by the court
that were highly prejudicial to appellant. We will dis-
cuss these contentions in the order listed.

     It is first asserted that the court committed error
by "peremptorily permitting appellee to amend her
complaint in the midst of trial to inject a new element
of damage—Parkinsonism, supposedly caused by the
drug in the face of appellant's claim of surprise." Let
it he stated that we will not detail the medical evidence

    l Appellee testified that she had made most of her own clothing,
did her own cooking, and "canned and preserved." She had also
won the state championship ■ for women) in pistol shooting several
times, but the tremor in her right hand prevented participation in
these activities.
   2 The queston of whether there was negligence on the part of
appellant, which was a proximate cause of the injuries sustained,
19 not arrned
1044             VELDA ROSE MOTEL t'. EAtSUN                     [241

offered by appellee relative to the cervical spine sprain,'
nor the other conditions testified to by Dr. Hundley,
relative to his findings as an orthopedic physician and
surgeon, nor do we deem it necessary to describe the
suffering detailed by appellee. The contention that the
judgment is excessive is based on the allegation that the
testimony relative to Parkinson's disease was the cause
of the large amount awarded ; accordingly, if this evi-
dence was proper, and there was no abuse of discretion
in allowing the complaint to be amended, the point is
without merit.
     Dr. Hundley, after testifying in detail as to the
spine :sprain and neck injury, stated that appellee was
afflicted with Parkinson's disease, and that, in his opin-
ion, there was a causal relationship between her trauma
and this disease ; that she was considerably disabled,
would_ continue to Deedztreatment, and_that_such_a con-
dition continually grows worse, "Well, all Parkinson's
goes oft and on." On cross-examination, the doctor stat-
ed that the rash was caused from the Norflex drug. He
said that it first occurred to him that she might have
Parkinson's disease when he observed the tremor, and
likewise on cross-examination he stated that he sent her
to Dr. William King Jordan, a newologist. It was the
opinion of Dr. Hundley that the Parkinson's disease was
probably occasioned by the taking of the Norflex drug.
At the conclusion of the doctor's testimony, counsel for
airpenee moved that the complaint be amended to con-
form to the proof: Counsel for appellant objected to the
motion, stating, "it came as a complete and absolute sur-
prise to the defendant." This brings us to appellant's
first argument, the contention being that the court
abused its discretion in permitting the complaint to be
amended.
    BDr. Hundley distinguished between strain and sprain as fol-
lows: "Strain is simply stretching of the muscles, ligamentous
structures. A sprain is associated with tearing of muscles, tissues,
or fascia, tissues ca. joints or ligaments of the joints and capsules,
ligaments about the joints."
ARK.]           VELDA ROSE MOTEL V. EASON                     1045
     It is admitted that normally a court has the right
to permit pleadings to be amended, even while the trial
is in progress, but appellant asserts that the court should
have recognized that the defending party, in this in-
stance, could not protect itself immediately, and the
granting of the motion was therefore an abuse of discre-
tion, and constituted error. We do not agre. If counsel
for appellant was surprised, he should have moved for
a continuance. This was not done. Not only that, but it
would seem that, if totally unaware of any possible Pat-
kinson's disease, appellant would have objected when
evidence, relative to this ailment, was first introduced.
However, though Mrs_ Eason, her huRband, and Dr.
Hundley, directed quite a bit of testimony to this con-
dition, no objection was ever raised. Instead, appellant's
counsel proceeded to cross examine these witnesses on
this point,' and subsequently, interrogated his own wit-
ness, Dr. Horace Murphy, about this disease. It is dif-
ficult to understand why appellant was surprised, for
Dr. Murphy, an orthopedic surgeon, while testifying on
behalf of appellant, stated that he had previously sug-
gested in a report submitted to appellant's counsel, that
"a neurological examination should be Parried nut to
see if this is an anxiety reaction or could be some neuro-
logical disease. Thi s s my report s ( emphasis sup-
plied) and I simply did not really know what the rea-
son for the trembling of the arm was. * * *Well, Park-
inson isn't basically from my meager knowledge of- the
condition. That is, it is. a condition which takes place as
a result of an area in the brain of a basal ganglion.
special area which has to do with controlling certain mo-
tions in the arm. Now, if, for ex-ample, arteriosclerosis
or changes. of this type take place here then the con-
trolled mechanism isn't present and the motions that the
patient develop, fine tremors, and this is basically what
Parkinson does, a lot of work on Laser Beam and ac-
     *It was during cross-examination that Dr. Hundley testified
that the Parkinson's disease was likely a result of Norflex intoxi-
cation.
     5 Dr. Murphy's report was dated January 5, 1966, which was
approximately twenty-five days before the trial commenced.
 1046          VELDA ROSE MOTEL V. EASON              1:241

 Wally treating these things certain types of beams into
 the brain but again it is a highly specialized area and
 many things resemble Parkinson that aren't Parkinson;
 brain tumors, other things can give you various types
 of symptoms. That's why I wanted, from my stand-
 point, a neurological consultation (emphasis supplied)."
 At any rate, we have frequently held that pleadings can
 be amended, in the sound discretion of the court, and,
 under the facts and circumstances herein, we find no
 abuse of that discretion, particularly when there was no
 motion for a continuance, and no objection to the testi-
 mony relating to Parkinsonism was ever made.

     Appellant next asserts:
       "It was prejudicial error to permit only a portion
  of Dr. Hundley's testimony relating to Parkinson's dis-
  _ease_to_be read_to_jury_during_ closing argument._Coun7
  sel and court had agreed that all of such testimony
  would be read but the court terminated the reading of
  this part of the testimony after reporter read such as
' developed on direct examination."
       We cannot agree that error has been demonstrated.
 The official court reporter stated that she did not fol-
 low the practice of taking closing arguments of counsel,
 unless previously requested to do so, and that she had
 left the courtroom. The bailiff sought her out and asked
 her to bring her stenographic notes. She was then re-
 quested to find Dr. Hundley's testimony on direct-exam-
 ination concerning Parkinson's disease. Both counsel
 then agreed that the testimony of Hundley as to whether
 there was a causal relationship between the trauma and
 Parkinson's disease could be read, and accordingly read
 a portion of the evidence. Counsel for appellant asked
 that she find his cross-examination on this point. The
 reporter stated that she read a portion; that counsa
 said, "Go on, go on further," and she was searching
 through the testimony when:
        "* *Mr. Wood [again] stated; 'May I state I
ARK.]         VELDA ROSE MOTEL V. EA SON              1047


 asked specifically, for the record, that the Court request
the Court reporter to read from the record, wherein I
was cross-examining Dr. Hundley with reference to
Parkinson's disease, and the Com t says no.' Mr. How-
 ell stated: 'With all respect, may I request the Court to
agree with the request.' Mr, Wood stated: `No, don't do
it.' The Oourt stated: 'Read the whole testimony of Dr.
Hundley.' Mr. Howell stated: want to read the part
Mr. Wood wants read.' Whereupon the Court stated:
  Continue, Mr. Howell.' Thereupon, according to my
notes Mr. Howell made his closing argument."
      At once, it is evident that this record is contusing,
but it appears that when counsel for appellee asked the
 Court to agree with the request counsel for appellant
SP id: "No, don't do it (emphasis supplied)," i. e., he was
withdrawing the request that the testimony be read.
     ' Counsel for appellant then made the following
statement for the record:
      "I want to dictate. Defendant renews its objection
to the court permitting a portion of Dr. Hundley's test-
imony to be read to the jury and not having sufficient
patience to permit the reporter to read, locate and read
all of Dr. Hundley's testimony, including that on cross-
examination="
     The court thereupon stated:
     "Put this in the record. Let the record show while
the reporter was out of the room, the Court instructed
the jury that they were the sole judges of the testimony
and that statements of attorneys were not evidence and
they heard the witness' testimony and that they would
make the decision as to what the witnesses testified;
that thereafter both Mr. — counsel for plaintiff and
counsel for defendant agreed to reading the testimony
which was read."
     We try cases on the record, and certainly, under this
record, we cannot say that error was committed.
    Affirmed.